Fourth Court of Appeals
                                         San Antonio, Texas

                                              JUDGMENT
                                            No. 04-15-00808-CV

                             IN THE INTEREST OF S.L.S., S.S., S.L.S., Children

                        From the 406th Judicial District Court, Webb County, Texas
                                  Trial Court No. 2012-CVL-000402-D4
                               Honorable H. Paul Canales, Judge Presiding 1

           BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

           SIGNED June 1, 2016.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Sitting by assignment.